Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 1 of 42 Page ID #:1932




                         EXHIBIT B
Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 2 of 42 Page ID #:1933




   Table of Contents
   Subject Summary..........................................................................................................................2
   Others Using SSN - 0 records found .........................................................................................3
   Address Summary - 27 records found.......................................................................................3
   Voter Registrations - 8 records found ......................................................................................11
   Driver Licenses - 11 records found ..........................................................................................14
   Professional Licenses - 0 records found .................................................................................17
   Health Care Providers - 0 records found.................................................................................17
   Health Care Sanctions - 0 records found ................................................................................17
   Pilot Licenses - 0 records found ...............................................................................................17
   Sport Licenses - 0 records found..............................................................................................17
   Weapon Permits - 0 records found ..........................................................................................17
   Real Property - 4 records found................................................................................................17
   Motor Vehicle Registrations - 17 records found.....................................................................19
   Boats - 0 records found..............................................................................................................28
   Aircraft - 0 records found ...........................................................................................................28
   Bankruptcy Information - 0 records found...............................................................................28
   Judgments/Liens - 0 records found..........................................................................................28
   UCC Liens - 0 records found.....................................................................................................28
   Fictitious Businesses - 0 records found...................................................................................28
   Notice Of Defaults - 0 records found........................................................................................28
   Potential Relatives - 7 records found.......................................................................................28
   Business Associates - 1 records found ...................................................................................30
   Person Associates - 25 records found.....................................................................................30
   Neighbors - 3 records found......................................................................................................37
   Employment Locator - 4 records found ...................................................................................37
   Criminal Filings - 0 records found.............................................................................................38
   Sexual Offenders - 0 records found .........................................................................................38
   Cellular & Alternate Phones - 4 records found.......................................................................38
   Utility Information - 4 records found .........................................................................................38
   Possible Education - 0 records found ......................................................................................40
   Sources - 379 records found.....................................................................................................40
Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 3 of 42 Page ID #:1934




                                                1 OF 1 RECORD(S)

                                      FOR INFORMATIONAL PURPOSES ONLY
                                                Copyright 2020 LexisNexis
                                  a division of Reed Elsevier Inc. All Rights Reserved.



Date:1/27/2020
Report processed by:
Greenberg Gross, LLP
Full Name                    Address                                 County               Phone
JOAQUIN, RAHEL ARELI         139 MILTA LN                            OSCEOLA              (407) 344-9883
                             KISSIMMEE, FL 34743-9215
                             OSCEOLA COUNTY
ADDITIONAL PERSONAL INFORMATION
SSN               DOB              Gender              LexID(sm)           Email
613-20-XXXX       1/1968                               000592764948        R.A_JOAQUIN@HOTMAIL.COM
                  (Age:52)                                                 SALASMYRNA06@YAHOO.COM
                                                                           MENDOZINA1973@CS.COM
                                                                           AMISADAI.VELAZQUEZ@HOTMAIL.COM
                                                                           SIMSAI_XOXO@HOTMAIL.COM
                                                                           R.A_JOAQUIN@OPTONLINE.NET
                                                                           R.A_JOAQYUIN@HOTMAIL.COM

Subject Summary

Name Variations
1:    ARELI, RAHEL
2:    GARCIA, RA
3:    GARCIA, RA A
4:    GARCIA, RA J
5:    GARCIA, RAHAL
6:    GARCIA, RAHEL A
7:    GARCIA, RJ
8:    GARCIA, RJ A
9:    JAUQUIN, RAHEL A
10:   JOAQUIN, RACHEL
11:   JOAQUIN, RAHEL
12:   JOAQUIN, RAHEL A
13:   JOAQUIN, RAHEL ARELI
14:   JOAQUIN, RAHEL ARELY
15:   JOAQUIN, RAHEL E
16:   JOAQUIN, RAHER ARELI
17:   JOAQUINGARCIA, RAHEL A
18:   JOAQUN, RAHEL
19:   JOQUIN, RAHEL
20:   RAHEL, JOAQUIN
21:   VELASQUEZ, RAHEL
22:   VELASQUEZ, RAHEL A
23:   VELAZQUEZ, RAHEL
24:   VELAZQUEZ, RAHEL A
25:   VELOZQUEZ, RAHEL A
26:   VOAQUIN, RAHEL A

SSNs Summary
Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 4 of 42 Page ID 3#:1935
                                                                      Page    of 41


No.   SSN               State Iss.                Date Iss.        Warnings
                                   Most frequent SSN attributed to subject:
1:    613-20-XXXX       California                1989
DOBs
Reported DOBs:
1/1968

Possible E-Mail Addresses
SALASMYRNA06@YAHOO.COM
MENDOZINA1973@CS.COM
AMISADAI.VELAZQUEZ@HOTMAIL.COM
SIMSAI_XOXO@HOTMAIL.COM
R.A_JOAQUIN@OPTONLINE.NET
R.A_JOAQYUIN@HOTMAIL.COM
R.A_JOAQUIN@HOTMAIL.COM
Others Using SSN - 0 records found
Address Summary - 27 records found
No.    Address
1:     139 MILTA LN
       KISSIMMEE, FL 34743-9215
       OSCEOLA COUNTY

2:    308 N ARIZONA AVE
      LOS ANGELES, CA 90022-1241
      LOS ANGELES COUNTY

3:    308 W ARIZONA AVE
      LOS ANGELES, CA 90022
      LOS ANGELES COUNTY

4:    6642 BLANTON CT
      ORLANDO, FL 32809-6517
      ORANGE COUNTY

5:    833 EVANGELINE AVE UNIT 8
      ORLANDO, FL 32809-6422
      ORANGE COUNTY

6:    108 N DANGLER AVE
      LOS ANGELES, CA 90022-1212
      LOS ANGELES COUNTY

7:    310 S 4TH ST
      REDLANDS, CA 92373-5107
      SAN BERNARDINO COUNTY

8:    103 ALBERT ST 78207
      SAN ANTONIO, TX 78207-1102
      BEXAR COUNTY

9:    112 N ARIZONA AVE
      LOS ANGELES, CA 90022-1229
      LOS ANGELES COUNTY

10:   4715 CANAL ST
      HOUSTON, TX 77011-2245
      HARRIS COUNTY

11:   4719 CANAL ST
Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 5 of 42 Page ID 4#:1936
                                                                      Page    of 41


No.   Address
      HOUSTON, TX 77011-2245
      HARRIS COUNTY

12:   6643 BLANTON CT
      ORLANDO, FL 32809-6516
      ORANGE COUNTY

13:   900 SAVAGE RANCH RD
      SEGUIN, TX 78155-8175
      GUADALUPE COUNTY

14:   719 DELGADO ST
      SAN ANTONIO, TX 78207-1618
      BEXAR COUNTY

15:   179 OELGADO ST
      SAN ANTONIO, TX 78207
      BEXAR COUNTY

16:   311 S SMITH ST
      SANTA MARIA, CA 93458-5534
      SANTA BARBARA COUNTY

17:   214 N DANGLER AVE
      LOS ANGELES, CA 90022-1214
      LOS ANGELES COUNTY

18:   338 E ORANGE GROVE BLVD
      PASADENA, CA 91104-4236
      LOS ANGELES COUNTY

19:   3008 N ARIZONA AVE
      LOS ANGELES, CA 90022
      LOS ANGELES COUNTY

20:   JAQUIM CENT STORE APT 99
      LOS ANGELES, CA 90022
      LOS ANGELES COUNTY

21:   308 W FERNFIELD DR
      MONTEREY PARK, CA 91754-7106
      LOS ANGELES COUNTY

22:   206 N DANGLER AVE
      LOS ANGELES, CA 90022-1214
      LOS ANGELES COUNTY

23:   757 S FETTERLY AVE APT
      LOS ANGELES, CA 90022-2549
      LOS ANGELES COUNTY

24:   214 59TH PL
      LOS ANGELES, CA 90003
      LOS ANGELES COUNTY

25:   2204 AVENUE F
      ROSENBERG, TX 77471-2528
      FORT BEND COUNTY
Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 6 of 42 Page ID 5#:1937
                                                                      Page    of 41


No.   Address

26:   832 DELGADO ST
      SAN ANTONIO, TX 78207-1601
      BEXAR COUNTY

27:   900 DOCTOR S J F RD
      SEGUIN, TX 78155-5037
      GUADALUPE COUNTY

Address Details
1: 139 MILTA LN KISSIMMEE, FL 34743-9215
Address                                                Dates              Phone
139 MILTA LN                                           12/2005 - 1/2020   (407) 344-9883
KISSIMMEE, FL 34743-9215
OSCEOLA COUNTY
Census Data for Geographical Region
Median Head of Household Age: 34
Median Income: $47,038
Median Home Value: $191,848
Median Education: 13 years
Household Members
None Listed
Other Associates
None Listed

2: 308 N ARIZONA AVE LOS ANGELES, CA 90022-1241
Address                                                Dates              Phone
308 N ARIZONA AVE                                      12/1994 - 1/2020   (323) 268-9249
LOS ANGELES, CA 90022-1241
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 27
Median Income: $27,407
Median Home Value: $324,194
Median Education: 10 years
Household Members
JOAQUIN, ALMA E
JOAQUIN, NAASON M
VELAZQUEZ, AMISADAI
VELAZQUEZ, JAQUIM ISRAEL

Other Associates
CURIEL, RHODE JAEL JR

3: 308 W ARIZONA AVE LOS ANGELES, CA 90022
Address                                                Dates              Phone
308 W ARIZONA AVE                                      1/1995 - 1/1999
LOS ANGELES, CA 90022
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 29
Median Income: $51,114
Median Home Value: $405,000
Median Education: 11 years
Household Members
None Listed
Other Associates
None Listed
Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 7 of 42 Page ID 6#:1938
                                                                      Page    of 41


4: 6642 BLANTON CT ORLANDO, FL 32809-6517
Address                                                Dates              Phone
6642 BLANTON CT                                        10/2002 - 6/2018   (407) 859-7243
ORLANDO, FL 32809-6517
ORANGE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 32
Median Income: $49,361
Median Home Value: $195,335
Median Education: 12 years
Household Members
None Listed
Other Associates
None Listed

5: 833 EVANGELINE AVE UNIT 8 ORLANDO, FL 32809-6422
Address                                                Dates              Phone
833 EVANGELINE AVE UNIT 8                              6/1969 - 4/2018
ORLANDO, FL 32809-6422
ORANGE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 32
Median Income: $49,361
Median Home Value: $195,335
Median Education: 12 years
Household Members
None Listed
Other Associates
HERNANDEZ, EFRAIN J

6: 108 N DANGLER AVE LOS ANGELES, CA 90022-1212
Address                                                Dates              Phone
108 N DANGLER AVE                                      1/1985 - 2018      (323) 266-3508
LOS ANGELES, CA 90022-1212
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 27
Median Income: $27,407
Median Home Value: $324,194
Median Education: 10 years
Household Members
JOAQUIN, ALMA E

Other Associates
NUNEZ, BETSABE JOAQUIN

7: 310 S 4TH ST REDLANDS, CA 92373-5107
Address                                                Dates              Phone
310 S 4TH ST                                           9/2011 - 12/2017
REDLANDS, CA 92373-5107
SAN BERNARDINO COUNTY
Census Data for Geographical Region
Median Head of Household Age: 39
Median Income: $62,169
Median Home Value: $381,928
Median Education: 15 years
Household Members
None Listed
Other Associates
None Listed
Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 8 of 42 Page ID 7#:1939
                                                                      Page    of 41


8: 103 ALBERT ST 78207 SAN ANTONIO, TX 78207-1102
Address                                                Dates               Phone
103 ALBERT ST 78207                                    12/2005 - 11/2017
SAN ANTONIO, TX 78207-1102
BEXAR COUNTY
Census Data for Geographical Region
Median Head of Household Age: 27
Median Income: $34,420
Median Home Value: $47,258
Median Education: 10 years
Household Members
None Listed
Other Associates
None Listed

9: 112 N ARIZONA AVE LOS ANGELES, CA 90022-1229
Address                                                Dates               Phone
112 N ARIZONA AVE                                      12/1988 - 10/2016   (323) 266-3508
LOS ANGELES, CA 90022-1229
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 27
Median Income: $27,407
Median Home Value: $324,194
Median Education: 10 years
Household Members
None Listed
Other Associates
HERNANDEZ, EFRAIN J

10: 4715 CANAL ST HOUSTON, TX 77011-2245
Address                                                Dates               Phone
4715 CANAL ST                                          9/2002 - 12/2015
HOUSTON, TX 77011-2245
HARRIS COUNTY
Census Data for Geographical Region
Median Head of Household Age: 30
Median Income: $20,324
Median Home Value: $54,889
Median Education: 10 years
Household Members
VELAZQUEZ, AMISADAI
VELAZQUEZ, JAQUIM ISRAEL

Other Associates
None Listed

11: 4719 CANAL ST HOUSTON, TX 77011-2245
Address                                                Dates               Phone
4719 CANAL ST                                          2/2008 - 7/2015     (713) 921-5536
HOUSTON, TX 77011-2245
HARRIS COUNTY
Census Data for Geographical Region
Median Head of Household Age: 30
Median Income: $20,324
Median Home Value: $54,889
Median Education: 10 years
Household Members
VELAZQUEZ, JOSE ALBERTO

Other Associates
Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 9 of 42 Page ID 8#:1940
                                                                      Page    of 41


None Listed

12: 6643 BLANTON CT ORLANDO, FL 32809-6516
Address                                                Dates               Phone
6643 BLANTON CT                                        3/2003 - 10/2010    (407) 825-9369
ORLANDO, FL 32809-6516
ORANGE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 32
Median Income: $49,361
Median Home Value: $195,335
Median Education: 12 years
Household Members
None Listed
Other Associates
None Listed

13: 900 SAVAGE RANCH RD SEGUIN, TX 78155-8175
Address                                                Dates               Phone
900 SAVAGE RANCH RD                                    12/2005 - 9/2010
SEGUIN, TX 78155-8175
GUADALUPE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 54
Median Income: $54,717
Median Home Value: $106,944
Median Education: 12 years
Household Members
None Listed
Other Associates
GUZMAN, SAUL VAZQUEZ

14: 719 DELGADO ST SAN ANTONIO, TX 78207-1618
Address                                                Dates               Phone
719 DELGADO ST                                         9/2005 - 4/2009
SAN ANTONIO, TX 78207-1618
BEXAR COUNTY
Census Data for Geographical Region
Median Head of Household Age: 27
Median Income: $34,420
Median Home Value: $47,258
Median Education: 10 years
Household Members
JOAQUIN, BENJAMIN GARCIA
VELAZQUEZ, AMISADAI

Other Associates
ROBLES, GUILLERMO V

15: 179 OELGADO ST SAN ANTONIO, TX 78207
Address                                                Dates               Phone
179 OELGADO ST                                         12/2005 - 12/2005
SAN ANTONIO, TX 78207
BEXAR COUNTY
Census Data for Geographical Region
Median Head of Household Age: 32
Median Income: $31,753
Median Home Value: $47,260
Median Education: 9 years
Household Members
None Listed
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 10 of 42 Page
                                                                         Page  ID41
                                                                             9 of
                                    #:1941

Other Associates
None Listed

16: 311 S SMITH ST SANTA MARIA, CA 93458-5534
Address                                                 Dates              Phone
311 S SMITH ST                                          9/2001 - 12/2003
SANTA MARIA, CA 93458-5534
SANTA BARBARA COUNTY
Census Data for Geographical Region
Median Head of Household Age: 28
Median Income: $39,260
Median Home Value: $387,000
Median Education: 10 years
Household Members
JOAQUIN, ALMA E

Other Associates
HERNANDEZ, MISAEL JOAQUIN

17: 214 N DANGLER AVE LOS ANGELES, CA 90022-1214
Address                                                 Dates              Phone
214 N DANGLER AVE                                       8/1992 - 9/2003
LOS ANGELES, CA 90022-1214
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 27
Median Income: $27,407
Median Home Value: $324,194
Median Education: 10 years
Household Members
JOAQUIN, ALMA E
JOAQUIN, NAASON M

Other Associates
None Listed

18: 338 E ORANGE GROVE BLVD PASADENA, CA 91104-4236
Address                                                 Dates              Phone
338 E ORANGE GROVE BLVD                                 11/2000 - 9/2001
PASADENA, CA 91104-4236
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 30
Median Income: $34,832
Median Home Value: $464,159
Median Education: 11 years
Household Members
None Listed
Other Associates
None Listed

19: 3008 N ARIZONA AVE LOS ANGELES, CA 90022
Address                                                 Dates              Phone
3008 N ARIZONA AVE                                      12/2000 - 6/2001
LOS ANGELES, CA 90022
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 29
Median Income: $51,114
Median Home Value: $405,000
Median Education: 11 years
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 11 of 42Page
                                                                         Page  ID41
                                                                            10 of
                                    #:1942

Household Members
None Listed
Other Associates
None Listed

20: JAQUIM CENT STORE APT 99 LOS ANGELES, CA 90022
Address                                                 Dates               Phone
JAQUIM CENT STORE APT 99                                12/1997 - 12/1997
LOS ANGELES, CA 90022
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 29
Median Income: $51,114
Median Home Value: $405,000
Median Education: 11 years
Household Members
None Listed
Other Associates
None Listed

21: 308 W FERNFIELD DR MONTEREY PARK, CA 91754-7106
Address                                                 Dates               Phone
308 W FERNFIELD DR                                      12/1993 - 6/1995    (323) 724-5624
MONTEREY PARK, CA 91754-7106
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 33
Median Income: $90,878
Median Home Value: $468,000
Median Education: 12 years
Household Members
None Listed
Other Associates
VELASQUEZ, ANTONIO V

22: 206 N DANGLER AVE LOS ANGELES, CA 90022-1214
Address                                                 Dates               Phone
206 N DANGLER AVE                                       12/1992 - 5/1993
LOS ANGELES, CA 90022-1214
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 27
Median Income: $27,407
Median Home Value: $324,194
Median Education: 10 years
Household Members
None Listed
Other Associates
VICTORIN, ANA MARIA

23: 757 S FETTERLY AVE APT LOS ANGELES, CA 90022-2549
Address                                                 Dates               Phone
757 S FETTERLY AVE APT                                  8/1992 - 4/1993
LOS ANGELES, CA 90022-2549
LOS ANGELES COUNTY
Census Data for Geographical Region
Median Head of Household Age: 30
Median Income: $27,642
Median Home Value: $379,630
Median Education: 9 years
Household Members
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 12 of 42Page
                                                                          Page  ID41
                                                                             11 of
                                     #:1943

None Listed
Other Associates
None Listed

24: 214 59TH PL LOS ANGELES, CA 90003
Address                                                  Dates               Phone
214 59TH PL                                              11/1987 - 11/1987
LOS ANGELES, CA 90003
LOS ANGELES COUNTY
Household Members
None Listed
Other Associates
None Listed

25: 2204 AVENUE F ROSENBERG, TX 77471-2528
Address                                                  Dates               Phone
2204 AVENUE F
ROSENBERG, TX 77471-2528
FORT BEND COUNTY
Census Data for Geographical Region
Median Head of Household Age: 31
Median Income: $31,931
Median Home Value: $68,333
Median Education: 10 years
Household Members
None Listed
Other Associates
None Listed

26: 832 DELGADO ST SAN ANTONIO, TX 78207-1601
Address                                                  Dates               Phone
832 DELGADO ST
SAN ANTONIO, TX 78207-1601
BEXAR COUNTY
Census Data for Geographical Region
Median Head of Household Age: 29
Median Income: $24,353
Median Home Value: $61,739
Median Education: 9 years
Household Members
None Listed
Other Associates
VELAZQUEZ, VICENTE ANTONIO

27: 900 DOCTOR S J F RD SEGUIN, TX 78155-5037
Address                                                  Dates               Phone
900 DOCTOR S J F RD
SEGUIN, TX 78155-5037
GUADALUPE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 51
Median Income: $43,478
Median Home Value: $93,125
Median Education: 12 years
Household Members
JOAQUIN, BENJAMIN GARCIA

Other Associates
GUZMAN, SAUL VAZQUEZ

Voter Registrations - 8 records found
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 13 of 42Page
                                                                          Page  ID41
                                                                             12 of
                                     #:1944

1: Texas Voter Registration
                                            Registrant Information
                                Name: RAHER, ARELI JOAQUIN

                  Residential Address: 719 DELGADO ST
                                         SAN ANTONIO, TX 78207-1618
                                         BEXAR COUNTY
                                   SSN: 613-20-XXXX
                         Date of Birth: 1/1968
                               Gender: Female
                                                  Voter Information
                    Registration Date: 12/13/2007
                      Party Affiliation: NONE DECLARED
                        Active Status: ACTIVE

2: Texas Voter Registration
                                            Registrant Information
                                Name: RAHER, ARELI JOAQUIN

                  Residential Address: 719 DELGADO ST
                                        SAN ANTONIO, TX 78207-1618
                                        BEXAR COUNTY
                                 SSN: 613-20-XXXX
                         Date of Birth: 1/1968
                               Gender: Female
                                                  Voter Information
                    Registration Date: 12/13/2007
                        Active Status: ACTIVE

3: Florida Voter Registration
                                            Registrant Information
                                Name: JOAQUIN, RAHEL ARELI

                  Residential Address: 6642 BLANTON CT
                                         ORLANDO, FL 32809-6517
                                         ORANGE COUNTY
                                   SSN: 613-20-XXXX
                         Date of Birth: 1/1968
                                   Age: 45-54
                               Gender: Female
                                  Race: HISPANIC
                                                 Voter Information
                    Registration Date: 7/29/2004
                       Last Vote Date: 11/2/2004
                      Party Affiliation: DEMOCRAT
                        Active Status: ACTIVE

4: Texas Voter Registration
                                            Registrant Information
                                Name: JOAQUIN, RAHEL ARELI

                  Residential Address: 4715 CANAL ST
                                        HOUSTON, TX 77011-2245
                                        HARRIS COUNTY
                                 SSN: 613-20-XXXX
                         Date of Birth: 1/1968
                               Gender: Female
                                                 Voter Information
                    Registration Date: 9/27/2008
                       Last Vote Date: 11/4/2008
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 14 of 42Page
                                                                          Page  ID41
                                                                             13 of
                                     #:1945

                        Active Status: ACTIVE

5: Texas Voter Registration
                                           Registrant Information
                               Name: JOAQUIN, RAHEL ARELI

                 Residential Address: 4715 CANAL ST
                                        HOUSTON, TX 77011-2245
                                        HARRIS COUNTY
                                  SSN: 613-20-XXXX
                        Date of Birth: 1/1968
                              Gender: Female
                                                Voter Information
                   Registration Date: 9/27/2008
                      Last Vote Date: 11/4/2008
                     Party Affiliation: NONE DECLARED
                       Active Status: ACTIVE

6: Texas Voter Registration
                                           Registrant Information
                               Name: JOAQUIN, RAHEL ARELI

                 Residential Address: 900 DOCTOR S J F RD
                                       SEGUIN, TX 78155-5037
                                       GUADALUPE COUNTY
                                SSN: 613-20-XXXX
                        Date of Birth: 1/1968
                              Gender: Unknown
                                                Voter Information
                   Registration Date: 1/8/2006
                       Active Status: ACTIVE

7: Texas Voter Registration
                                           Registrant Information
                               Name: JOAQUIN, RAHEL ARELI

                 Residential Address: 900 DOCTOR S J F RD
                                        SEGUIN, TX 78155-5037
                                        GUADALUPE COUNTY
                                  SSN: 613-20-XXXX
                        Date of Birth: 1/1968
                              Gender: Unknown
                                                 Voter Information
                   Registration Date: 1/8/2006
                     Party Affiliation: NONE DECLARED
                       Active Status: ACTIVE

8: Texas Voter Registration
                                           Registrant Information
                               Name: JOAQUIN, RAHEL ARELI

                 Residential Address: 900 SAVAGE RANCH RD
                                       SEGUIN, TX 78155-8175
                                       GUADALUPE COUNTY
                                SSN: 613-20-XXXX
                        Date of Birth: 1/1968
                              Gender: Unknown
                                                Voter Information
                   Registration Date: 1/8/2006
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 15 of 42Page
                                                                         Page  ID41
                                                                            14 of
                                    #:1946

Driver Licenses - 11 records found

1: Texas Driver License
                                                Driver Information
                                  Name: JOAQUIN, RAHEL ARELI

                               Address: 283 GOODHUE AVE
                                         SAN ANTONIO, TX 78218-2641
                                         BEXAR COUNTY
                            Data source: Governmental: TX
                                                    Personal Information
                                   SSN: 613-20-XXXX
                                   DOB: 01/1968
                                                     License Information
                          License Class: Identification Card

                             Issue Date: 03/27/2018
                                              Additional Driver Information
                                   DOB: 01/1968
                                History: Current

2: Texas Driver License
                                                Driver Information
                                  Name: JOAQUIN, RAHEL ARELI

                              Address: 283 GOODHUE AVE
                                        SAN ANTONIO, TX 78218-2641
                                        BEXAR COUNTY
                           Data source: Governmental: TX
                                               Personal Information
                                  SSN: 613-20-XXXX
                                  DOB: 01/1968
                                                License Information

                             Issue Date: 03/27/2018
                                              Additional Driver Information
                                   DOB: 01/1968
                                History: Current

3: Texas Driver License
                                                Driver Information
                                  Name: JOAQUIN, RAHEL ARELI

                               Address: 900 SAVAGE RD
                                         SEGUIN, TX 78155-8175
                                         GUADALUPE COUNTY
                            Data source: Governmental: TX
                                                    Personal Information
                                   SSN: 613-20-XXXX
                                   DOB: 01/1968
                                                     License Information
                          License Class: Identification Card

                             Issue Date: 12/09/2005
                                              Additional Driver Information
                                   DOB: 01/1968
                                History: Historical

4: Texas Driver License
                                                    Driver Information
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 16 of 42Page
                                                                          Page  ID41
                                                                             15 of
                                     #:1947

                                 Name: JOAQUIN, RAHEL ARELI

                               Address: 4715 CANAL ST
                                         HOUSTON, TX 77011-2245
                                         HARRIS COUNTY
                            Data source: Governmental: TX
                                                Personal Information
                                   SSN: 613-20-XXXX
                                   DOB: 01/1968
                                                 License Information

                             Issue Date: 12/07/2005
                                              Additional Driver Information
                                   DOB: 01/1968
                                History: Historical

5: Florida Driver License
                                               Driver Information
                                 Name: JOAQUIN, RAHEL ARELI

                               Address: 6642 BLANTON COURT
                                         ORLANDO, FL 32809-6517
                                         ORANGE COUNTY
                            Data source: Governmental: FL
                                                Personal Information
                                   SSN: 613-20-XXXX
                                   DOB: 01/1968

                                Gender: Female
                                 Height: 5'04''
                                              License Information
                         License Type: ORIGINAL
                        License Class: Non-Commercial - Regular Operator License

                           Issue Date: 04/19/2005
                      Expiration Date: 01/2012
                                              Additional Driver Information
                                 DOB: 01/1968
                              Gender: Female
                                Race: HISPANIC
                              History: Historical
                               Height: 5'04''

6: Florida Driver License
                                               Driver Information
                                 Name: JOAQUIN, RAHEL ARELI

                               Address: 6642 BLANTON CT
                                         ORLANDO, FL 32809-6517
                                         ORANGE COUNTY
                            Data source: Governmental: FL
                                                Personal Information
                                   SSN: 613-20-XXXX
                                   DOB: 01/1968

                                Gender: Female
                                 Height: 5'04''
                                                   License Information
                         License Type: ORIGINAL
                        License Class: Identification Card
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 17 of 42Page
                                                                          Page  ID41
                                                                             16 of
                                     #:1948


                           Issue Date: 10/13/2004
                      Expiration Date: 01/2009
                                              Additional Driver Information
                                 DOB: 01/1968
                              Gender: Female
                                Race: HISPANIC
                              History: Historical
                               Height: 5'04''

7: Florida Driver License
                                                Driver Information
                                  Name: JOAQUIN, RAHEL ARELI

                                Address: 6642 BLANTON COURT
                                          ORLANDO, FL 32809-6517
                                          ORANGE COUNTY
                             Data source: Governmental: FL
                                                 Personal Information
                                    SSN: 613-20-XXXX
                                    DOB: 01/1968

                                 Gender: Female
                                  Height: 5'04''
                                                     License Information
                           License Type: DUPLICATE
                          License Class: Identification Card

                           Issue Date: 10/13/2004
                      Expiration Date: 01/2009
                                              Additional Driver Information
                                 DOB: 01/1968
                              Gender: Female
                                Race: HISPANIC
                              History: Historical
                               Height: 5'04''

8: Texas Driver License
                                                Driver Information
                                  Name: JOAQUIN, RAHEL ARELI

                                 Address: 4715 CANAL ST
                                          HOUSTON, TX 77011-2245
                                          HARRIS COUNTY
                             Data source: Governmental: TX
                                                 Personal Information
                                    SSN: 613-20-XXXX
                                    DOB: 01/1968
                                                  License Information
                            License Type: DUPLICATE

                                               Additional Driver Information
                                   DOB: 01/1968
                                 History: Historical

9: Texas Driver License
                                                Driver Information
                                  Name: JOAQUIN, RAHEL ARELI

                                Address: 719 DELGADO ST
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 18 of 42Page
                                                                          Page  ID41
                                                                             17 of
                                     #:1949

                                          SAN ANTONIO, TX 78207-1618
                                          BEXAR COUNTY
                           Data source:   Governmental: TX
                                                    Personal Information
                                 SSN:     613-20-XXXX
                                 DOB:     01/1968
                                                    License Information
                        License Type:     ORIGINAL, NOT PERMIT OR MRDL
                       License Class:     Application

                                             Additional Driver Information
                                 DOB: 01/1968
                               History: Historical

10: Texas Driver License
                                              Driver Information
                                Name: JOAQUIN, RAHEL ARELI

                             Address: 900 SAVAGE RD
                                      SEGUIN, TX 78155-8175
                                      GUADALUPE COUNTY
                         Data source: Governmental: TX
                                                 Personal Information
                                SSN: 613-20-XXXX
                                DOB: 01/1968
                                                  License Information
                        License Type: ORIGINAL, NOT PERMIT OR MRDL
                       License Class: Identification Card

                                             Additional Driver Information
                                 DOB: 01/1968
                               History: Historical

11: Texas Driver License
                                              Driver Information
                                Name: JOAQUIN, RAHEL ARELI

                             Address: 900 SAVAGE RD
                                      SEGUIN, TX 78155-8175
                                      GUADALUPE COUNTY
                         Data source: Governmental: TX
                                             Personal Information
                                SSN: 613-20-XXXX
                                DOB: 01/1968
                                              License Information
                        License Type: DUPLICATE

                                             Additional Driver Information
                                 DOB: 01/1968
                               History: Historical
Professional Licenses - 0 records found
Health Care Providers - 0 records found
Health Care Sanctions - 0 records found
Pilot Licenses - 0 records found
Sport Licenses - 0 records found
Weapon Permits - 0 records found
Real Property - 4 records found

1: Assessment Record for LOS ANGELES County, CA
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 19 of 42Page
                                                                         Page  ID41
                                                                            18 of
                                    #:1950

                                          Owner Information
                           Name: JOAQUIN RAHEL A & BETSABE
                        Address: 112 N ARIZONA AVE LOS ANGELES, CA 90022-1229
                    County/FIPS: LOS ANGELES
                                         Property Information
                        Address: 108 N DANGLER AVE LOS ANGELES, CA 90022-1212
                    County/FIPS: LOS ANGELES
                    Data Source: B
                                          Legal Information
       Assessor's Parcel Number: 5235-024-084
                 Recording Date: 12/29/1988
                                       Assessment Information
                Assessed Value: $179968

2: Assessment Record for ORANGE County, FL
                                          Owner Information
                           Name: HERNANDEZ EFRAIN
                           Name: JOAQUIN RAHEL A
                        Address: 833 EVANGELINE AVE ORLANDO, FL 32809-6422
                    County/FIPS: ORANGE
                                         Property Information
                        Address: 833 EVANGELINE AVE ORLANDO, FL 32809-6422
                    County/FIPS: ORANGE
                    Data Source: B
                                          Legal Information
       Assessor's Parcel Number: 26-23-29-8087-11-360
                 Recording Date: 07/30/2002
                      Book/Page: 6619/7259
                                              Sale Information
                      Sale Price: $113800
                                        Assessment Information
                Assessed Value:     $128457
              Market Land Value:    $32000
      Market Improvement Value:     $96457
              Total Market Value:   $128457


3: Assessment Record for ORANGE County, FL
                                          Owner Information
                           Name: HERNANDEZ EFRAIN
                           Name: JOAQUIN RAHEL A
                                         Property Information
                        Address: 833 EVANGELINE AVE UNIT 8 ORLANDO, FL 32809-6422
                    County/FIPS: ORANGE
                    Data Source: A
                                          Legal Information
       Assessor's Parcel Number: 29-23-26-8087-11-360
                 Recording Date: 09/19/2002
                      Book/Page: 6619/7259
                                          Sale Information
                     Sale Date: 07/30/2002
                     Sale Price: $113800
                                      Assessment Information
                Assessed Value: $128457
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 20 of 42Page
                                                                          Page  ID41
                                                                             19 of
                                     #:1951

               Market Land Value: $32000
       Market Improvement Value: $96457
               Total Market Value: $128457

4: Deed Record for ORANGE County
                                                 Buyer Information
                             Name:     HERNANDEZ, EFRAIN
                             Name:     JOAQUIN, RAHEL A
                          Address:     833 EVANGELINE AVE ORLANDO, FL 32809-6422
                       County/FIPS:    ORANGE
                                                 Seller Information
                              Name: FLORA MURDOCK I
                                          Property Information
                         Address: 833 EVANGELINE AVE ORLANDO, FL 32809-6422
                     County/FIPS: ORANGE
                     Data Source: B
                                           Legal Information
        Assessor's Parcel Number: 292326808711360
                  Recording Date: 09/19/2002
                  Document Type: WARRANTY DEED
                          Book/Page: 6619/7259
                                                 Sale Information
                          Sale Price: $113800
Motor Vehicle Registrations - 17 records found

1: TX MVR
                                             Registrant Information
                           Registrant: JOAQUIN, RAHEL

                                 DOB: 1/1968
                             Address: 103 ALBERT ST
                                       SAN ANTONIO, TX 78207-1102
                                       BEXAR COUNTY
                                              Registration Information
           Original Registration Date: 6/1/2016
                    Registration Date: 11/1/2017
         Registration Expiration Date: 10/31/2018
                                                 Vehicle Information
                                  VIN: 1EC1H2223P4051920
                                Class: UNKNOWN
                          Model Year: 1993
                                Make: CAMPING TRAVEL TRAILER
                          Body Style: CAMPING TRAILER
                                Color: Beige
                                                  Plate Information
                  License Plate Type: Trailer
              Previous Plate Number: B174307
                 Previous Plate State: TX
               License Plate Number: B174307
                          Plate State: TX
                                                 Source Information
                        Data Source: GOVERNMENTAL

2: TX MVR
                                             Vehicle Information
                                 VIN: 1EC1H2223P4051920
                               Class: UNKNOWN
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 21 of 42Page
                                                                         Page  ID41
                                                                            20 of
                                    #:1952

                        Model Year:1993
                             Make: CAMPING TRAVEL TRAILER
                        Body Style:CAMPING TRAILER
                            Color: Beige
                                           Owner Information
                                               Owner 1
                             Name: JOAQUIN, RAHEL

                              DOB: 1/1968
                           Address: 103 ALBERT ST
                                    SAN ANTONIO, TX 78207-1102
                                    BEXAR COUNTY
                                                 Owner 2
                             Name: JOAQUIN, RAHEL A

                                 DOB: 1/1968
                             Address: 103 ALBERT ST
                                       SAN ANTONIO, TX 78207-1102
                                       BEXAR COUNTY
                                                 Title Information
                        Title Number: 01502339685165153
                 Title Transfer Date: 9/4/2008
                     Title Issue Date: 9/4/2008
                                                Source Information
                         Data Source: GOVERNMENTAL

3: TX MVR
                                           Registrant Information
                         Registrant: JOAQUIN, RAHEL ARELI

                                DOB: 1/1968
                            Address: 103 ALBERT ST
                                      SAN ANTONIO, TX 78207-1102
                                      BEXAR COUNTY
                                             Registration Information
          Original Registration Date: 11/20/2015
                   Registration Date: 11/1/2017
        Registration Expiration Date: 10/31/2018
                                                Vehicle Information
                                 VIN: WA1AV74L37D017178
                               Class: PASSENGER CAR/LIGHT TRUCK
                         Model Year: 2007
                               Make: Audi
                              Model: Q7
                              Series: 4.2 QUATTRO
                         Body Style: 4 Dr Wagon Sport Utility
                               Color: Black
                                                 Plate Information
                 License Plate Type: Private
             Previous Plate Number: GNJ5536
                Previous Plate State: TX
              License Plate Number: GNJ5536
                         Plate State: TX
                                                Source Information
                       Data Source: GOVERNMENTAL

4: TX MVR
                                           Vehicle Information
                               VIN: WA1AV74L37D017178
                            Class: PASSENGER CAR/LIGHT TRUCK
                        Model Year: 2007
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 22 of 42Page
                                                                         Page  ID41
                                                                            21 of
                                    #:1953

                             Make: Audi
                            Model: Q7
                           Series: 4.2 QUATTRO
                        Body Style:4 Dr Wagon Sport Utility
                            Color: Black
                                            Owner Information
                             Name: JOAQUIN, RAHEL ARELI

                                 DOB: 1/1968
                             Address: 103 ALBERT ST
                                       SAN ANTONIO, TX 78207-1102
                                       BEXAR COUNTY
                                                  Title Information
                        Title Number: 01501942326152147
                 Title Transfer Date: 12/1/2015
                     Title Issue Date: 7/11/2016
                                                 Source Information
                         Data Source: GOVERNMENTAL

5: TX MVR
                                           Registrant Information
                                                Registrant 1
                         Registrant: JOAQUIN, RAHEL A

                              DOB: 1/1968
                          Address: 103 ALBERT ST
                                     SAN ANTONIO, TX 78207-1102
                                     BEXAR COUNTY
                                               Registrant 2
                         Registrant: VELAZQUEZ, JOSE A

                                DOB: 4/1965
                            Address: 103 ALBERT ST
                                      SAN ANTONIO, TX 78207-1102
                                      BEXAR COUNTY
                                             Registration Information
          Original Registration Date: 1/1/2012
                   Registration Date: 4/1/2017
        Registration Expiration Date: 3/31/2018
                                                Vehicle Information
                                 VIN: WAULT68E12A239588
                               Class: PASSENGER CAR/LIGHT TRUCK
                         Model Year: 2002
                               Make: Audi
                              Model: A4
                              Series: 3.0 QUATTRO AWD
                         Body Style: Sedan 4 Door
                               Color: Gray
                                                 Plate Information
                 License Plate Type: Private
             Previous Plate Number: BL1H781
                Previous Plate State: TX
              License Plate Number: BL1H781
                         Plate State: TX
                                                Source Information
                       Data Source: GOVERNMENTAL

6: TX MVR
                                           Vehicle Information
                               VIN: WAULT68E12A239588
                             Class: PASSENGER CAR/LIGHT TRUCK
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 23 of 42Page
                                                                         Page  ID41
                                                                            22 of
                                    #:1954

                        Model Year:2002
                             Make: Audi
                            Model: A4
                           Series: 3.0 QUATTRO AWD
                        Body Style:Sedan 4 Door
                            Color: Gray
                                            Owner Information
                                                Owner 1
                             Name: JOAQUIN, RAHEL A

                              DOB: 1/1968
                           Address: 103 ALBERT ST
                                    SAN ANTONIO, TX 78207-1102
                                    BEXAR COUNTY
                                                 Owner 2
                             Name: VELAZQUEZ, JOSE A

                                 DOB: 4/1965
                             Address: 103 ALBERT ST
                                       SAN ANTONIO, TX 78207-1102
                                       BEXAR COUNTY
                                                  Title Information
                        Title Number: 01531640146144854
                 Title Transfer Date: 12/9/2009
                     Title Issue Date: 12/9/2009
                                                 Source Information
                         Data Source: GOVERNMENTAL

7: TX MVR
                                           Registrant Information
                                                Registrant 1
                         Registrant: JOAQUIN, RAHEL

                              DOB: 1/1968
                          Address: 4719 CANAL ST
                                     HOUSTON, TX 77011-2245
                                     HARRIS COUNTY
                                               Registrant 2
                         Registrant: VELASQUEZ, JOSE A

                                DOB: 4/1965
                            Address: 4719 CANAL ST
                                      HOUSTON, TX 77011-2245
                                      HARRIS COUNTY
                                             Registration Information
          Original Registration Date: 7/30/2015
                   Registration Date: 7/30/2015
        Registration Expiration Date: 6/30/2016
                                                Vehicle Information
                                 VIN: 5FNRL18512B033856
                               Class: PASSENGER CAR/LIGHT TRUCK
                         Model Year: 2002
                               Make: Honda
                              Model: Odyssey
                              Series: LX
                         Body Style: Sport Van
                               Color: Black
                                                 Plate Information
                 License Plate Type: Private
             Previous Plate Number: FDB456
                Previous Plate State: TX
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 24 of 42Page
                                                                         Page  ID41
                                                                            23 of
                                    #:1955

              License Plate Number: GCS2993
                         Plate State: TX
                                          Source Information
                       Data Source: GOVERNMENTAL

8: TX MVR
                                             Vehicle Information
                               VIN:5FNRL18512B033856
                            Class: PASSENGER CAR/LIGHT TRUCK
                        Model Year:2002
                             Make: Honda
                            Model: Odyssey
                           Series: LX
                        Body Style:Sport Van
                            Color: Black
                                             Owner Information
                                                  Owner 1
                             Name: JOAQUIN, RAHEL

                              DOB: 1/1968
                           Address: 4719 CANAL ST
                                    HOUSTON, TX 77011-2245
                                    HARRIS COUNTY
                                                 Owner 2
                             Name: VELASQUEZ, JOSE A

                                 DOB: 4/1965
                             Address: 4719 CANAL ST
                                       HOUSTON, TX 77011-2245
                                       HARRIS COUNTY
                                                  Title Information
                        Title Number: 01531739480123811
                 Title Transfer Date: 2/11/2008
                     Title Issue Date: 2/11/2008
                                                 Source Information
                         Data Source: GOVERNMENTAL

9: TX MVR
                                           Registrant Information
                                                Registrant 1
                         Registrant: JOAQUIN, RAHEL

                              DOB: 1/1968
                          Address: 103 ALBERT ST
                                     SAN ANTONIO, TX 78207-1102
                                     BEXAR COUNTY
                                               Registrant 2
                         Registrant: VELAZQUEZ, JOSE A

                                DOB: 4/1965
                            Address: 103 ALBERT ST
                                      SAN ANTONIO, TX 78207-1102
                                      BEXAR COUNTY
                                             Registration Information
          Original Registration Date: 10/1/2011
                   Registration Date: 10/1/2011
        Registration Expiration Date: 9/30/2012
                                                Vehicle Information
                                 VIN: 1GAHG39R2Y1132578
                               Class: PASSENGER CAR/LIGHT TRUCK
                         Model Year: 2000
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 25 of 42Page
                                                                         Page  ID41
                                                                            24 of
                                    #:1956

                                Make:     Chevrolet
                               Model:     Express
                              Series:     G3500
                           Body Style:    Extended Sport Van
                                                     Plate Information
                   License Plate Type:    Private
               Previous Plate Number:     59JML8
                  Previous Plate State:   TX
                License Plate Number:     59JML8
                           Plate State:   TX
                                                    Source Information
                          Data Source:    GOVERNMENTAL

10: TX MVR
                                                 Vehicle Information
                                  VIN: 1GAHG39R2Y1132578
                               Class:  PASSENGER CAR/LIGHT TRUCK
                           Model Year: 2000
                                Make:  Chevrolet
                               Model:  Express
                              Series:  G3500
                           Body Style: Extended Sport Van
                                                 Owner Information
                                                      Owner 1
                                 Name: JOAQUIN, RAHEL

                                 DOB: 1/1968
                              Address: 103 ALBERT ST
                                       SAN ANTONIO, TX 78207-1102
                                       BEXAR COUNTY
                                                    Owner 2
                                Name: JOAQUIN, RAHEL A

                                 DOB: 1/1968
                              Address: 719 DELGADO ST
                                       SAN ANTONIO, TX 78207-1618
                                       BEXAR COUNTY
                                                   Owner 3
                                Name: VELAZQUEZ, JOSE A

                                    DOB: 4/1965
                                Address: 103 ALBERT ST
                                          SAN ANTONIO, TX 78207-1102
                                          BEXAR COUNTY
                                                     Title Information
                           Title Number: 01512339600165424
                    Title Transfer Date: 6/13/2008
                        Title Issue Date: 6/13/2008
                                                    Source Information
                            Data Source: GOVERNMENTAL

11: TX MVR
                                              Registrant Information
                            Registrant: JOAQUIN, RAHEL

                                   DOB: 1/1968
                               Address: 103 ALBERT ST
                                         SAN ANTONIO, TX 78207-1102
                                         BEXAR COUNTY
                                                Registration Information
             Original Registration Date: 1/5/2011
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 26 of 42Page
                                                                         Page  ID41
                                                                            25 of
                                    #:1957

                   Registration Date: 1/5/2011
        Registration Expiration Date: 12/31/2011
                                               Vehicle Information
                                 VIN: 1FMNU41S2YEB85972
                               Class: PASSENGER CAR/LIGHT TRUCK
                         Model Year: 2000
                               Make: Ford
                              Model: Excursion
                              Series: XLT
                         Body Style: 4 Dr Wagon Sport Utility
                                                 Plate Information
                 License Plate Type: Private
             Previous Plate Number: JVD302
                Previous Plate State: TX
              License Plate Number: JVD302
                         Plate State: TX
                                               Source Information
                       Data Source: GOVERNMENTAL

12: TX MVR
                                                 Vehicle Information
                                  VIN: 1FMNU41S2YEB85972
                               Class:  PASSENGER CAR/LIGHT TRUCK
                           Model Year: 2000
                                Make:  Ford
                               Model:  Excursion
                              Series:  XLT
                           Body Style: 4 Dr Wagon Sport Utility
                                                 Owner Information
                                 Name: JOAQUIN, RAHEL

                                    DOB: 1/1968
                                Address: 103 ALBERT ST
                                          SAN ANTONIO, TX 78207-1102
                                          BEXAR COUNTY
                                                     Title Information
                           Title Number: 01511238686121009
                    Title Transfer Date: 12/12/2005
                        Title Issue Date: 12/12/2005
                                                   Source Information
                            Data Source: GOVERNMENTAL

13: TX MVR
                                              Registrant Information
                                                   Registrant 1
                            Registrant: JOAQUIN, RAHEL ARELY

                                 DOB: 1/1968
                             Address: 719 DELGADO ST
                                        SAN ANTONIO, TX 78207-1618
                                        BEXAR COUNTY
                                                  Registrant 2
                            Registrant: VELAZQUEZ, JOSE A

                                   DOB: 4/1965
                               Address: 719 DELGADO ST
                                         SAN ANTONIO, TX 78207-1618
                                         BEXAR COUNTY
                                                Registration Information
             Original Registration Date: 4/11/2007
                      Registration Date: 5/7/2008
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 27 of 42Page
                                                                         Page  ID41
                                                                            26 of
                                    #:1958

        Registration Expiration Date: 3/31/2009
                                                 Vehicle Information
                               VIN:     KMHCG45C83U481563
                            Class:      PASSENGER CAR/LIGHT TRUCK
                        Model Year:     2003
                             Make:      Hyundai
                            Model:      Accent
                           Series:      GL
                        Body Style:     Sedan 4 Door
                           Weight:      2500
                                                  Plate Information
                 License Plate Type:    Private
             Previous Plate Number:     285WGY
                Previous Plate State:   TX
              License Plate Number:     285WGY
                         Plate State:   TX
                                                 Source Information
                       Data Source:     GOVERNMENTAL

14: TX MVR
                                             Vehicle Information
                               VIN: KMHCG45C83U481563
                            Class:  PASSENGER CAR/LIGHT TRUCK
                        Model Year: 2003
                             Make:  Hyundai
                            Model:  Accent
                           Series:  GL
                        Body Style: Sedan 4 Door
                           Weight:  2500
                                             Owner Information
                                                  Owner 1
                              Name: JOAQUIN, RAHEL ARELY

                              DOB: 1/1968
                           Address: 719 DELGADO ST
                                    SAN ANTONIO, TX 78207-1618
                                    BEXAR COUNTY
                                                Owner 2
                             Name: VELAZQUEZ, JOSE A

                                 DOB: 4/1965
                             Address: 719 DELGADO ST
                                       SAN ANTONIO, TX 78207-1618
                                       BEXAR COUNTY
                                                  Title Information
                        Title Number: 01531839181154633
                 Title Transfer Date: 4/20/2007
                     Title Issue Date: 4/20/2007
                                                 Source Information
                         Data Source: GOVERNMENTAL

15: TX MVR
                                           Registrant Information
                                                Registrant 1
                         Registrant: JOAQUIN, RAHEL A

                              DOB: 1/1968
                           Address: 719 DELGADO ST
                                    SAN ANTONIO, TX 78207-1618
                                    BEXAR COUNTY
                                              Registrant 2
   Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 28 of 42Page
                                                                         Page  ID41
                                                                            27 of
                                    #:1959

                         Registrant: VELAZQUEZ, JOSE A

                                DOB: 4/1965
                            Address: 719 DELGADO ST
                                      SAN ANTONIO, TX 78207-1618
                                      BEXAR COUNTY
                                             Registration Information
          Original Registration Date: 2/8/2007
                   Registration Date: 2/8/2007
        Registration Expiration Date: 1/31/2008
                                                Vehicle Information
                                 VIN: 1G6KD52YXTU227306
                               Class: PASSENGER CAR/LIGHT TRUCK
                         Model Year: 1996
                               Make: Cadillac
                              Model: Deville
                              Series: BASE
                         Body Style: Sedan 4 Door
                              Weight: 3900
                                                 Plate Information
                 License Plate Type: Private
             Previous Plate Number: 125BNN
                Previous Plate State: TX
              License Plate Number: 125BNN
                         Plate State: TX
                                                Source Information
                       Data Source: GOVERNMENTAL

16: TX MVR
                                            Vehicle Information
                               VIN:1G6KD52YXTU227306
                            Class: PASSENGER CAR/LIGHT TRUCK
                        Model Year:1996
                             Make: Cadillac
                            Model: Deville
                           Series: BASE
                        Body Style:Sedan 4 Door
                           Weight: 3900
                                            Owner Information
                                                 Owner 1
                             Name: JOAQUIN, RAHEL A

                              DOB: 1/1968
                           Address: 719 DELGADO ST
                                    SAN ANTONIO, TX 78207-1618
                                    BEXAR COUNTY
                                                Owner 2
                             Name: VELAZQUEZ, JOSE A

                                 DOB: 4/1965
                             Address: 719 DELGADO ST
                                       SAN ANTONIO, TX 78207-1618
                                       BEXAR COUNTY
                                                  Title Information
                        Title Number: 01531739119123432
                 Title Transfer Date: 2/16/2007
                     Title Issue Date: 2/16/2007
                                                 Source Information
                         Data Source: GOVERNMENTAL

17: FL MVR
     Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 29 of 42Page
                                                                           Page  ID41
                                                                              28 of
                                      #:1960

                                             Registrant Information
                           Registrant: JOAQUIN, RAHEL ARELI

                                 DOB: 1/1968
                             Address: 6642 BLANTON CT
                                       ORLANDO, FL 32809-6517
                                       ORANGE COUNTY
                                              Registration Information
           Original Registration Date: 12/19/2003
                    Registration Date: 12/19/2003
         Registration Expiration Date: 1/5/2005
                       Decal Number: 00430825
                                                Vehicle Information
                                  VIN: 5FNRL18083B029082
                                Class: UNKNOWN
                          Model Year: 2003
                                Make: Honda
                               Model: Odyssey
                               Series: EXL
                          Body Style: Sport Van
                                Color: Gray
                               Weight: 004303
                                                  Plate Information
               License Plate Number: H63FDN
                                                 Owner Information
                                Name: JOAQUIN, RAHEL ARELI

                                     DOB: 1/1968
                                 Address: 6642 BLANTON CT
                                           ORLANDO, FL 32809-6517
                                           ORANGE COUNTY
                                                     Title Information
                            Title Number: 0086956907
                     Title Transfer Date: 7/7/2005
                         Title Issue Date: 7/7/2005
                                                    Source Information
                             Data Source: GOVERNMENTAL
Boats - 0 records found
Aircraft - 0 records found
Bankruptcy Information - 0 records found
Judgments/Liens - 0 records found
UCC Liens - 0 records found
Fictitious Businesses - 0 records found
Notice Of Defaults - 0 records found
Potential Relatives - 7 records found
1st Degree: 7
No.                Full Name                                           Address/Phone

1.                VELAZQUEZ, JOSE ALBERTO                           103 COLLEGE AVE
                                                                    FRUITLAND PARK, FL 34731-3208
                  • AKA VELASQUEZ, JOSE A
                  • AKA VELAZQUEZ, JOSE A                           103 ALBERT ST
                  • AKA VELAZQUEZLOPEZ, JOSE A                      SAN ANTONIO, TX 78207-1102
                  • AKA VELAZQUEZ, ALBERTO
                  • AKA VELAZQUEZ, JOSE A                           7315 GARDEN ST
                  • AKA VELAZQUEZ, J A                              HOUSTON, TX 77012-2941
                  • AKA VELAZQUEZ, JAQUIM
                                                                    4719 CANAL ST
                  SSN:606-16-XXXX                                   HOUSTON, TX 77011-2245
                  DOB:4/1965                                        (713) 921-5536
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 30 of 42Page
                                                                            Page  ID41
                                                                               29 of
                                       #:1961

No.            Full Name                             Address/Phone
               (Age: 54)
                                                     8037 MEADOWBROOK DR
                                                     HOUSTON, TX 77017-5217

2.             JOAQUIN, NAASON M                     308 N ARIZONA AVE
                                                     LOS ANGELES, CA 90022-1241
               • AKA GARCIA, NAASON MERARI           (323) 266-3508
               • AKA NAASON, JOAQUIN M
               • AKA JOAQUIN, MAASON                 216 N DANGLER AVE
               • AKA NASON, JOAQUIN M                LOS ANGELES, CA 90022-1214
               • AKA JOAQUIN GARCIA, NAASON MERARI
               • AKA JOAQUIN, GARCIA NAASON          131 N ARIZONA AVE
               • AKA JOAQUINGARCIA, NAASON M         LOS ANGELES, CA 90022-1228
               • AKA NAASON, JOAQUIN-GARCIA
               • AKA NAASON, JOAQUINGARCIA
                                                     212 N DANGLER AVE
               • AKA JOAQUIN GARCIA, N
                                                     LOS ANGELES, CA 90022-1214
               • AKA JOAQUIN, NASON M

                                                     214 N DANGLER AVE
               SSN:618-10-XXXX
                                                     LOS ANGELES, CA 90022-1214
               DOB:5/1969
               (Age: 50)

3.             VELAZQUEZ, AMISADAI                   283 GOODHUE AVE
                                                     SAN ANTONIO, TX 78218-2641
               • AKA MONREAL, AMISADAI
               • AKA VELASQUEZ, AMISADAI             308 N ARIZONA AVE
               • AKA VELAZQUEZ, AMISADAI             LOS ANGELES, CA 90022-1241

               DOB:12/1989                           4715 CANAL ST
               (Age: 30)                             HOUSTON, TX 77011-2245

                                                     1543 W LAUREL
                                                     SAN ANTONIO, TX 78201-6219

                                                     719 DELGADO ST
                                                     SAN ANTONIO, TX 78207-1618
                                                     (210) 737-6732

4.             VELAZQUEZ, JAQUIM ISRAEL              308 N ARIZONA AVE
                                                     LOS ANGELES, CA 90022-1241
               DOB:5/1991
               (Age: 28)                             4715 CANAL ST
                                                     HOUSTON, TX 77011-2245

5.             JOAQUIN, ALMA E                       214 N DANGLER AVE
                                                     LOS ANGELES, CA 90022-1214
               • AKA JOAQUIN, ALMO E
                                                     308 N ARIZONA AVE
               SSN:608-13-XXXX                       LOS ANGELES, CA 90022-1241

                                                     28234 EUCALYPTUS AVE
                                                     HIGHLAND, CA 92346-3812

                                                     108 N DANGLER AVE
                                                     LOS ANGELES, CA 90022-1212

                                                     311 S SMITH ST
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 31 of 42Page
                                                                            Page  ID41
                                                                               30 of
                                       #:1962

No.             Full Name                                   Address/Phone
                                                            SANTA MARIA, CA 93458-5534

6.              JOAQUIN, BENJAMIN GARCIA                    1310 S CESAR E CHAVEZ DR
                                                            MILWAUKEE, WI 53204-2711
                • AKA BENJAMIN, JOAQUIN GARCIA
                • AKA GARCIA, BENJAMIN JOAQUIN              900 DOCTOR S J F RD
                • AKA JOAQUIN, BENGAMIN G                   SEGUIN, TX 78155-5037
                • AKA NAASON, JOAQUIN
                • AKA JOAQUIN, NAASON                       714 DELGADO ST
                • AKA JOAGUIN, BENJAMIN                     SAN ANTONIO, TX 78207-1617
                • AKA JOAQUIN, GARCIA BENJAMIN
                • AKA JOAQUIN, JOAQUIN BENJAMIN
                                                            719 DELGADO ST
                • AKA NASSON, JOAQUIN
                                                            SAN ANTONIO, TX 78207-1618
                • AKA JOAQUIN, NASSON

                                                            110 DOCTOR S J F RD
                SSN:602-12-XXXX
                                                            SEGUIN, TX 78155-5026
                DOB:3/1963
                (Age: 56)

7.              AZRIEL, JOAQUIN                             815 SW 12TH AVE
                                                            MIAMI, FL 33130-3625
                • AKA JOAQUIN, AZRIEL                       (305) 860-7777
                • AKA AGUILAR, AZRIEL
                                                            320 N ARIZONA AVE
                SSN:567-75-XXXX                             LOS ANGELES, CA 90022-1241

                                                            122 N ARIZONA AVE
                                                            LOS ANGELES, CA 90022-1229

                                                            4513 DOWNS LN
                                                            HOUSTON, TX 77093-5905

                                                            8624 DODSON ST
                                                            HOUSTON, TX 77093-7806
Business Associates - 1 records found
1: FUNDACION EVA GARCIA DE JOAQUIN
                               Name: JOAQUIN, RAHEL A

                             Address: 28899 SAN TIMOTEO CANYON RD
                                       REDLANDS, CA 92373-8706
                               Status: SUSPENDED
                                State: CA
                Corporation Number: C3515469
                  Descriptive Status: SUSPENDED
                         Record Type: CURRENT
                         Record Date: 1/7/2020
                          Filing Date: 1/2/2015
Person Associates - 25 records found
No.   Full Name                      Address                   SSN          Phone            DOB

1:      ALVARADO, DANIEL GARCIA   200 LOCUST AVE            626-18-XXXX     (713) 692-0773   6/1958
        ALVARDO, DANIEL GARCIA    LULING, TX 78648-2731                     (713) 692-0773
        ALVARDO, EMIGDIO G                                                  (713) 884-1808
        GARCIA,                   8405 DODSON ST
        ALVARADO EMIGDIO          HOUSTON, TX 77093-7801
        ALVARADO, EMIGDIO
        ALVINODO, EUIGDIO G
                                  4101 VALOR ST
                                  HOUSTON, TX 77093-7849
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 32 of 42Page
                                                                            Page  ID41
                                                                               31 of
                                       #:1963

No.     Full Name              Address                  SSN           Phone            DOB

                               8624 DODSON ST
                               HOUSTON, TX 77093-7806

                               9209 FRIENDLY RD
                               HOUSTON, TX 77093-6505

2:      CORONADO, SILVERIO U   2015 W 10TH ST           549-61-XXXX   (202) 529-9526   3/1962
        CORONADO,              DALLAS, TX 75208-5735                  (202) 735-5394   3/1962
        SILVERIO ISMAEL                                               (206) 760-6289
        CORONADO, SILVIRIO U   1222 RHODE                             (915) 564-4828
        CORONADO, SILERIO      ISLAND AVE NE                          (915) 566-5443
                               WASHINGTON, DC 20018-
                               3713

                               3514 S ALASKA ST
                               SEATTLE, WA 98118-1634

                               2404 BUENA VISTA ST
                               SAN ANTONIO, TX 78207-
                               3740

                               3130 IDALIA AVE
                               EL PASO, TX 79930-3620

3:      CORONADO,              1222 RHODE               459-55-XXXX   (202) 529-9526   1/1971
        EUNICE KEREN           ISLAND AVE NE                          (202) 735-5394
        CORONADO,              WASHINGTON, DC 20018-                  (206) 760-6289
        EUNICE HERNANDEZ       3713                                   (915) 564-4828
        HERNANDEZ CORONADO,                                           (915) 566-5443
        EUNICE KEREN           2015 W 10TH ST
                               DALLAS, TX 75208-5735

                               3514 S ALASKA ST
                               SEATTLE, WA 98118-1634

                               2404 BUENA VISTA ST
                               SAN ANTONIO, TX 78207-
                               3740

                               3130 IDALIA AVE
                               EL PASO, TX 79930-3620

4:      VICTORIN, ANA MARIA    1822 ENCLAVE PARK        607-14-XXXX                    6/1970
        CURIEL, ANA M          SAN ANTONIO, TX 78213-
        VICTORIN, ANNA M       4931

                               206 N DANGLER AVE
                               LOS ANGELES, CA 90022-
                               1214

                               1914 ELSWORTHY ST
                               SAN ANTONIO, TX 78248-
                               1229

                               719 DELGADO ST
                               SAN ANTONIO, TX 78207-
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 33 of 42Page
                                                                            Page  ID41
                                                                               32 of
                                       #:1964

No.     Full Name                Address                   SSN           Phone            DOB
                                 1618

                                 3306 W HOUSTON ST
                                 SAN ANTONIO, TX 78207-
                                 3635

5:      CURIEL, RHODE JAEL JR    5612 POPPY SEED RUN       607-14-XXXX                    2/1974
        MARES, RHODE J           SAN ANTONIO, TX 78238-
        MARES, RHODE CURIEL JR   2446
        MARES, CURIEL RHODE
        MARES RHODE, J           12222 BLANCO RD APT 203
        CURIEL RHODE, JAEL       SAN ANTONIO, TX 78216-
        MARES CURIEL, RHODE J    2111
        RHODE, CURIEL
        RHODE, M CURIEL
                                 6515 BENWOOD CRST
        CURIE, RHODE
                                 SAN ANTONIO, TX 78238-
        MARES RHODE,
                                 2436
        RHODE JAEL JR

                                 556 N COLONIA DE LAS
                                 MAGNOLIAS 35
                                 LOS ANGELES, CA 90022-
                                 1319

                                 308 N ARIZONA AVE
                                 LOS ANGELES, CA 90022-
                                 1241

6:      DEJOAQUIN, EVA GARCIA    308 N ARIZONA AVE
                                 LOS ANGELES, CA 90022-
                                 1241

7:      VELASQUEZ, ANTONIO V     308 W FERNFIELD DR        617-80-XXXX   (323) 724-5624   1945
        VELAZQUEZ, ANTONIO       MONTEREY                                (323) 724-5624
        DELAYO, ANTONIO V        PARK, CA 91754-7106                     727-5160
        VALESQUEZ, ANTONIO
                                 308 E FERNFIELD DR
                                 MONTEREY
                                 PARK, CA 91755-7304

8:      VICTORIN, GUILLERMO V    1822 ENCLAVE PARK         620-28-XXXX   (559) 224-1441   7/1968
        ROBLES, GUILLERMO V      SAN ANTONIO, TX 78213-                                   9/1968
        VICTORIAN, GUILLERMO     4931                                                     1969
        ROBLES, GUILLERO
        VICTORIA, GUILLERMO      1414 MEADE ST
        VICTORIN, GUILLERM       DENVER, CO 80204-1525
        GUILLERMO, VICTORIA
                                 3890 E GARLAND AVE
                                 FRESNO, CA 93726-5908

                                 514 E 3RD ST
                                 ROSWELL, NM 88201-6226

                                 719 DELGADO ST
                                 SAN ANTONIO, TX 78207-
                                 1618

9:      GUZMAN, SAUL VAZQUEZ     900 DOCTOR S J F RD       621-28-XXXX                    6/1965
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 34 of 42Page
                                                                            Page  ID41
                                                                               33 of
                                       #:1965

No.     Full Name               Address                    SSN           Phone            DOB
        VASQUEZ, SAUL VAZQUEZ   SEGUIN, TX 78155-5037
        VAZQUEZ, SAUL VAZQUEZ
        VAZQUEZ, SAUL G         320 SILVER WOLF LN
                                SEGUIN, TX 78155-5050

                                900 SAVAGE RANCH RD
                                SEGUIN, TX 78155-8175

                                PO BOX 1121
                                SEGUIN, TX 78156-1121

10:     HERNANDEZ, EFRAIN J     833 EVANGELINE AVE UNIT    459-55-XXXX   (323) 266-3508   11/1969
        HENNANDEZ, EFRAIN       8                                        (619) 310-5837   11/1968
        HERNANDEZJOAQUIN,       ORLANDO, FL 32809-6422                                    11/1969
        EFRGIN                                                                            1/1968
        HERNANDEZ, JOSE G       1848 LOGAN AVE                                            11/1969
        HERNANDEZ, EFRAIN       SAN DIEGO, CA 92113-2112                                  11/1968
        HENANDEZ, EFVAIN
        HERNANDEZ, JOSE
                                600 W CYPRESS ST
                                SANTA MARIA, CA 93458-
                                5059

                                345 W 7TH AVE
                                ESCONDIDO, CA 92025-4834

                                112 N ARIZONA AVE
                                LOS ANGELES, CA 90022-
                                1229

11:     HERNANDEZ,              105 YEARGAN RD             459-55-XXXX   925-3953         10/1974
        MISAEL JOAQUIN          GARNER, NC 27529-2522                                     10/1974
        HERNANDEZ, MIGUEL
        JOAQUIN, MISAEL H       3624 DARDEN ST
        HERNANDEZ, ISMAEL J     HOUSTON, TX 77093-8320
        HERNANDE, MISAEL J
                                1018 W DONOVAN RD
                                SANTA MARIA, CA 93458-
                                2060

                                PO BOX 226999
                                LOS ANGELES, CA 90022-
                                0699

                                311 S SMITH ST
                                SANTA MARIA, CA 93458-
                                5534

12:     HERNANDEZ, MARISELA C   1310 S CESAR E             453-15-XXXX   (713) 688-3920   12/1971
        MARTINEZ, MARISELA      CHAVEZ DR                                (713) 688-3920
        MARTINEZ, MARISEA       MILWAUKEE, WI 53204-2711
        HERNANDEZ, MARISELA M
        MARTINEZ, MARISE        PO BOX 4622
        MARTINEZ, MARIA C       MILWAUKEE, WI 53204-0622
        MARTINEZ, MARIA S
                                3815 PEAR MEADOW LN
                                HOUSTON, TX 77039-5825
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 35 of 42Page
                                                                            Page  ID41
                                                                               34 of
                                       #:1966

No.     Full Name               Address                  SSN             Phone            DOB
                                741 S WESTERN AVE APT 14
                                SANTA MARIA, CA 93458-
                                6073

                                3617 S RIO
                                GRANDE AVE FL 32839
                                ORLANDO, FL 32839-8952

13:     HERNANDEZ, LOIDA E      2614 EVA ST                459-55-XXXX   (323) 266-3508   12/1975
        PEREZ, LOIDA E          HOUSTON, TX 77093-8606                   (713) 699-4244

                                1018 W DONOVAN RD
                                SANTA MARIA, CA 93458-
                                2060

                                112 N ARIZONA AVE
                                LOS ANGELES, CA 90022-
                                1229

                                1018 E DONOVAN RD
                                SANTA MARIA, CA 93454-
                                2426

                                741 WESTERN
                                SANTA MARIA, CA 93454

14:     LICEA, HERNAN QUIHUI    3624 DARDEN ST             600-68-XXXX   (520) 670-1842   9/1973
        LICCA, HERNAN Q         HOUSTON, TX 77093-8320                   (682) 224-3734   4/1973
        HERNAN, LICEA Q                                                  (830) 351-5064   9/1973
        LUCEA, HERNAN Q         2407 CEDAR AVE
        LICCA, HERMAN           LAS VEGAS, NV 89101-3410
        QUIHUI, HERMAN L
        QUIHUI, LICEA HERNAN
                                2051 S FORREST AVE
                                TUCSON, AZ 85713-3021

                                3001 AVENUE G
                                FORT WORTH, TX 76105-
                                2321

                                407 N HACKBERRY AVE
                                LULING, TX 78648-2942

15:     MONREAL, ROSA ELIA      711 DELGADO ST             457-94-XXXX   (210) 735-2081   11/1945
        MONREAL, ROSA ATILANO   SAN ANTONIO, TX 78207-                                    10/1944
        MONREAL, ROSA FRANK     1618                                                      11/1945
        MONREAL, R ESMERALDA
        MONREAL, ESMERALDA R    4301 BROADWAY ST APT
        MONREAL, ROSA E         SAN ANTONIO, TX 78209-
        MONRREAL, ROSA          6318

                                PO BOX 7013
                                SAN ANTONIO, TX 78207-
                                0013

                                1508 ROOSEVELT AVE
                                SAN ANTONIO, TX 78210-
                                4634
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 36 of 42Page
                                                                            Page  ID41
                                                                               35 of
                                       #:1967

No.     Full Name                Address                   SSN           Phone            DOB

16:     NUNEZ, BETSABE JOAQUIN   3514 S ALASKA ST          604-32-XXXX   (202) 529-9526   2/1971
        MUNEZ, BETSABE J         SEATTLE, WA 98118-1634                  (202) 735-5394
        NUNEZ, BJ                                                        (206) 760-6289
        MUNEZ BETSABE, J         1222 RHODE                              (323) 266-3508
        NUNEZ BETSABE, J         ISLAND AVE NE
        JOAQUIN, BETSABE         WASHINGTON, DC 20018-
        NUNEZ, BETHSABE          3713
        BETSABE, J NUNEZ
        BETSABE, JOAQUIN
                                 108 N DANGLER AVE
        NUNEZ, BESTSABE J
                                 LOS ANGELES, CA 90022-
        GARCIANUNEZ, BETSABE J
                                 1212
        BETSABE, NUNEZ

                                 4717 ASBURY PL NW
                                 WASHINGTON, DC 20016-
                                 4326

                                 2015 W 10TH ST
                                 DALLAS, TX 75208-5735

17:     NUNEZ, RUTH LOPEZ        308 W FERNFIELD DR        620-40-XXXX   (323) 724-5624   11/1941
        LOPEZNUNEZ, RUTH         MONTEREY
        VELAZQUEZ, RUTH          PARK, CA 91754-7106

                                 308 W DR
                                 MONTEREY
                                 PARK, CA 91754-7106

18:     VELAZQUEZ, MARIO A       308 W FERNFIELD DR        605-22-XXXX   (323) 724-5624   4/1971
                                 MONTEREY
                                 PARK, CA 91754-7106

19:     VELAZQUEZ, RUTH IMELDA   19619 IRONSIDE DR         614-20-XXXX   (760) 240-2745   1/1967
        VALDEZ, RUTH I           APPLE VALLEY, CA 92308-
        VELASQUEZ, RUTH IMELDA   9312

                                 308 N ARIZONA AVE
                                 LOS ANGELES, CA 90022-
                                 1241

                                 1018 S CONCORD ST 1
                                 LOS ANGELES, CA 90023-
                                 2216

                                 643 W RIGGIN ST 1
                                 MONTEREY
                                 PARK, CA 91754-6915

                                 643 1/2 W RIGGIN ST
                                 MONTEREY
                                 PARK, CA 91754-6915

20:     VELAZQUEZ,               647 DELGADO ST UNIT 4     606-78-XXXX   (323) 724-5624
        VICENTE ANTONIO          SAN ANTONIO, TX 78207-                  (323) 832-9609
        VELASQUEZ LOPEZ,         1710
        VICENTE ANTONIO
        LOPEZ, VICENTE A         308 W FERNFIELD DR
        VELAZQUEZ LOPEZ,
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 37 of 42Page
                                                                            Page  ID41
                                                                               36 of
                                       #:1968

No.     Full Name                Address                   SSN           Phone            DOB
        VICENTE ANTONIO          MONTEREY
        VELASQUE LOPEZ,          PARK, CA 91754-7106
        VICENTE ANTONIO
        VALAZQUEZ, VINCENTE A    653 DELGADO ST APT
        VALAZQUEZ, VICENTE A     SAN ANTONIO, TX 78207-
        VELASQUEZ, VICENTE A     1710

                                 832 DELGADO ST
                                 SAN ANTONIO, TX 78207-
                                 1601

                                 647653 DELGADO ST
                                 SAN ANTONIO, TX 78207

21:     VELASQUEZ,               308 W FERNFIELD DR        602-24-XXXX   (323) 724-5624   1/1968
        ALEJANDRA GABRIELA       MONTEREY                                727-5160         1/1968
        VELAZQUEZ, ALEJANDRA G   PARK, CA 91754-7106
        VELAZQUEZ,
        ALEJANDRO GABRIELA       308 N ARIZONA AVE
        GABRELA, ALEJANDRA       LOS ANGELES, CA 90022-
        LOPEZ, ALEJANDRA G       1241
        GABRIELA, ALEJANDRA



22:     VELASQUEZ, RUBEN M       1265 S ARIZONA AVE        546-65-XXXX                    3/1976
        VELASQUEZ, RUBEN S       LOS ANGELES, CA 90022-                                   4/1976
        VELESQUEZ, RUBIN S       3703
        VELASQUEZ, RUEBEN
                                 121 W CHEVY CHASE DR
                                 GLENDALE, CA 91204-2315

                                 4481 TUTTLE ST
                                 LOS ANGELES, CA 90040-
                                 5452

                                 9332 MARYKNOLL AVE
                                 WHITTIER, CA 90605-2539

23:     VELAZQUEZ, ELIZABETH     719 DELGADO ST            566-77-XXXX                    11/1983
        VELAZQUEZ, ELISABET      SAN ANTONIO, TX 78207-
                                 1618

                                 832 DELGADO ST
                                 SAN ANTONIO, TX 78207-
                                 1601

                                 551 CREEKWOOD DR
                                 ORLANDO, FL 32809-7272

                                 308 N ARIZONA AVE
                                 LOS ANGELES, CA 90022-
                                 1241

24:     MONREAL,                 705 DELGADO ST                                           10/1984
        PRISCILLA HANNAH         SAN ANTONIO, TX 78207-
        MONREAL, P               1618
      Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 38 of 42Page
                                                                            Page  ID41
                                                                               37 of
                                       #:1969

No.     Full Name                 Address                   SSN         Phone    DOB
                                  711 DELGADO ST
                                  SAN ANTONIO, TX 78207-
                                  1618

                                  615 DELGADO ST
                                  SAN ANTONIO, TX 78207-
                                  1710

25:     ABDIEL, JOAQUIN           900 DOCTOR S J F RD                            11/1983
        JOAQUIN, ABDIEL           SEGUIN, TX 78155-5037                          1983
        JOAQUIN, ADIEL
        ADIEL, JOAQUIN            9124 FRIENDLY RD
        JOAQUIN, BENJAMIN         HOUSTON, TX 77093-7128
        BENJAMIN, JOAQUIN
        JOAQUIN, ALMA
                                  2167 CENTRAL AVE
        JOAQUIN, JOAQUIN
                                  ALAMEDA, CA 94501-2830
        ABOGANEN,
        ABDIEL JOAQUIN
        AZRIEL, JOAQUIN           4354 HEATHER CIR
                                  CHINO, CA 91710-5019

                                  4120 VILLAGE DR APT A
                                  CHINO HILLS, CA 91709-
                                  2783
Neighbors - 3 records found
139 MILTA LN KISSIMMEE, FL 34743-9215
Name                                         Address                            Phone
RODRIGUEZ RIVERA, KARLA IRBEL                131 MILTA LN
                                             KISSIMMEE, FL 34743-9215


PEREZ, GARME                                 132 MILTA LN
                                             KISSIMMEE, FL 34743-9214


KOUTSARIS, HARRY T                           135 MILTA LN                       (407) 348-6197
POWELL, EULIE V                              KISSIMMEE, FL 34743-9215



Employment Locator - 4 records found
1:
                    Company Name: FUNDACION EVA GARCIA DE JOAQUIN
                              Name: JOAQUIN, RAHEL A

                             SSN: 613-20-XXXX
                       Confidence: Medium
2:
                    Company Name: FUNDACION EVA GARCIA DE JOAQUIN
                            Name: JOAQUIN, RAHEL A

                             Title: PRESIDENT
                             SSN: 613-20-XXXX
                       Confidence: Medium
3:
                    Company Name: FUNDACION EVA GARCIA DE JOAQUIN
                            Name: JOAQUIN, RAHEL A

                               Title: PRESIDENT
                            Address: 28899 SAN TIMOTEO CANYON RD
                                      REDLANDS, CA 92373-8706
     Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 39 of 42Page
                                                                           Page  ID41
                                                                              38 of
                                      #:1970

                                SSN: 613-20-XXXX
                          Confidence: Medium
4:
                     Company Name: CAJERA ENTERPRISES LLC
                             Name: JOAQUIN, RAHEL ARELI

                               Address: 10634 W FM 78
                                         CIBOLO, TX 78108-3208
                                   SSN: 613-20-XXXX
                           Confidence: Medium
Criminal Filings - 0 records found
Sexual Offenders - 0 records found
Cellular & Alternate Phones - 4 records found
1:
                                                Personal Information
                                 Name: JOAQUIN, RAHEL
                               Address: 4715 CANAL ST
                                         HOUSTON, TX 77011-2245
                        Phone Number: (210) 392-3359
                           Phone Type: Mobile
                                                  Carrier Information
                                Carrier: SPRINT SPECTRUM LP
                           Carrier City: SAN ANTONIO
                          Carrier State: TX
2:
                                                Personal Information
                                 Name: JOAQUIN, RAHEL
                               Address: 308 N ARIZONA AVE
                                         LOS ANGELES, CA 90022-1241
                        Phone Number: (323) 268-9249
                           Phone Type:
                                                 Carrier Information
                               Carrier: PACIFIC BELL
                          Carrier City: LOS ANGELES:DA 05
                         Carrier State: CA
3:
                                             Personal Information
                              Name: JOAQUIN, RAHEL
                           Address: 6642 BLANTON CT
                                    ORLANDO, FL 32809-6517
                      Phone Number: (407) 859-7243
                        Phone Type:
                                               Carrier Information
                               Carrier: BELLSOUTH SO BELL
                          Carrier City: ORLANDO
                         Carrier State: FL
4:
                                            Personal Information
                               Name: JOAQUIN, RAHEL

                           Address: 4715 CANAL ST
                                    HOUSTON, TX 77011-2245
                      Phone Number: (713) 928-3324
                        Phone Type:
                                                 Carrier Information
                                 Carrier: SOUTHWESTERN BELL
                            Carrier City: HOUSTON
                           Carrier State: TX
Utility Information - 4 records found
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 40 of 42Page
                                                                          Page  ID41
                                                                             39 of
                                     #:1971

1: Utility Data
                                                           Utility Type
                              Utility Type: Convenience (Paging, Long distance phone, local phone, PCS, Cellular phone, Line
                                            leasing, Internet, Satellite, Cable TV Service, Cable Equipment, Bundled)
                                                  Dates Associated With Utility
                Date Service Connected: 7/31/2007
                      Date First Verified: 7/31/2007
                      Date Last Verified: 10/15/2018
                                                  Name Associated With Utility
                   Consumer Last Name: JOAQUIN
                              First Name: RAHEL
                                                             Address
                           Address Type: Residential
       Service Address Street Number: 6642
         Service Address Street Name: BLANTON
          Service Address Street Type: CT
                   Service Address City: ORLANDO
  Service Address State Abbreviation: FL
                    Service Address Zip: 32809
                                         Billing Information Associated With Address
        Billing Address Street Number: 6642
          Billing Address Street Name: BLANTON
            Billing Address Street Type: CT
                    Billing Address City: ORLANDO
   Billing Address State Abbreviation: FL
                     Billing Address Zip: 32809
                                                        Phone Information
                 Service Phone Number: (407) 859-7243

2: Utility Data
                                                           Utility Type
                              Utility Type: Convenience (Paging, Long distance phone, local phone, PCS, Cellular phone, Line
                                            leasing, Internet, Satellite, Cable TV Service, Cable Equipment, Bundled)
                                                  Dates Associated With Utility
                Date Service Connected: 10/31/2008
                      Date First Verified: 10/31/2008
                      Date Last Verified: 6/22/2016
                                                  Name Associated With Utility
                   Consumer Last Name: JOAQUIN
                              First Name: RAHEL
                                                             Address
                           Address Type: Residential
       Service Address Street Number: 139
         Service Address Street Name: MILTA
          Service Address Street Type: LN
                   Service Address City: KISSIMMEE
  Service Address State Abbreviation: FL
                    Service Address Zip: 34743
                                         Billing Information Associated With Address
        Billing Address Street Number: 139
          Billing Address Street Name: MILTA
            Billing Address Street Type: LN
                    Billing Address City: KISSIMMEE
   Billing Address State Abbreviation: FL
                     Billing Address Zip: 34743
                                                        Phone Information
               Work Telephone Number: (407) 694-9084
                 Service Phone Number: (407) 344-9883

3: Utility Data
                                                      Utility Type
                           Utility Type: Convenience (Paging, Long distance phone, local phone, PCS, Cellular phone, Line
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 41 of 42Page
                                                                          Page  ID41
                                                                             40 of
                                     #:1972

                                           leasing, Internet, Satellite, Cable TV Service, Cable Equipment, Bundled)
                                                 Dates Associated With Utility
                Date Service Connected: 8/27/2014
                      Date First Verified: 8/27/2014
                      Date Last Verified: 8/28/2014
                                                 Name Associated With Utility
                   Consumer Last Name: JOAQUIN
                              First Name: RAHEL
                                                            Address
                           Address Type: Residential
       Service Address Street Number: 4715
         Service Address Street Name: CANAL
          Service Address Street Type: ST
                   Service Address City: HOUSTON
  Service Address State Abbreviation: TX
                    Service Address Zip: 77011
                                        Billing Information Associated With Address
        Billing Address Street Number: 310
          Billing Address Street Name: 4TH
            Billing Address Street Type: ST
                    Billing Address City: REDLANDS
   Billing Address State Abbreviation: CA
                     Billing Address Zip: 92373

4: Utility Data
                                                            Utility Type
                               Utility Type: Convenience (Paging, Long distance phone, local phone, PCS, Cellular phone, Line
                                             leasing, Internet, Satellite, Cable TV Service, Cable Equipment, Bundled)
                                                   Dates Associated With Utility
                 Date Service Connected: 10/31/2008
                       Date First Verified: 10/31/2008
                       Date Last Verified: 2/12/2014
                                                   Name Associated With Utility
                    Consumer Last Name: VELASQUEZ
                               First Name: RAHEL
                                                              Address
                            Address Type: Residential
        Service Address Street Number: 4715
          Service Address Street Name: CANAL
           Service Address Street Type: ST
                    Service Address City: HOUSTON
  Service Address State Abbreviation: TX
                     Service Address Zip: 77011
                                          Billing Information Associated With Address
         Billing Address Street Number: 4715
           Billing Address Street Name: CANAL
             Billing Address Street Type: ST
                     Billing Address City: HOUSTON
    Billing Address State Abbreviation: TX
                      Billing Address Zip: 77011
                                                         Phone Information
                Work Telephone Number: (210) 336-2907
                  Service Phone Number: (713) 928-3324
Possible Education - 0 records found
Sources - 379 records found
All Sources                                                                                              379 Source Document(s)
Corporate Affiliations                                                                                     1 Source Document(s)
Deed Transfers                                                                                             3 Source Document(s)
Driver Licenses                                                                                           11 Source Document(s)
Email addresses                                                                                           12 Source Document(s)
Historical Person Locator                                                                                 77 Source Document(s)
Motor Vehicle Registrations                                                                               53 Source Document(s)
    Case 2:20-cv-01437-ODW-AS Document 84-3 Filed 08/10/20 Page 42 of 42Page
                                                                          Page  ID41
                                                                             41 of
                                     #:1973

Person Locator 1                                                                                        31 Source Document(s)
Person Locator 2                                                                                        13 Source Document(s)
Person Locator 4                                                                                         1 Source Document(s)
Person Locator 5                                                                                        46 Source Document(s)
Person Locator 6                                                                                        39 Source Document(s)
Phone                                                                                                    1 Source Document(s)
PhonesPlus Records                                                                                       4 Source Document(s)
Tax Assessor Records                                                                                    74 Source Document(s)
Utility Locator                                                                                          5 Source Document(s)
Voter Registrations                                                                                      8 Source Document(s)
Key
  High Risk Indicator. These symbols may prompt you to investigate further.
  Moderate Risk Indicator. These symbols may prompt you to investigate further.
  General Information Indicator. These symbols inform you that additional information is provided.
  The most recent telephone listing as reported by the EDA source.

Important: The Public Records and commercially available data sources used on reports have errors. Data is sometimes
entered poorly, processed incorrectly and is generally not free from defect. This system should not be relied upon as definitively
accurate. Before relying on any data this system supplies, it should be independently verified. For Secretary of State documents,
the following data is for information purposes only and is not an official record. Certified copies may be obtained from that
individual state's Department of State.

Your DPPA Permissible Use: Litigation
Your GLBA Permissible Use: Persons with a Legal or Beneficial Interest Regarding a Consumer

Copyright© 2020 LexisNexis, a division of Reed Elsevier Inc. All rights reserved.



  End of Document
